Case: 14-5049    Document: 22     Page: 1   Filed: 10/24/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   DARRYL L. COOK,
                   Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2014-5049
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00870-PEC, Chief Judge Patricia E.
 Campbell-Smith.
                  ______________________

                      ON MOTION
                  ______________________
                        ORDER
     Darryl L. Cook moves to reconsider the court’s prior
 orders in this appeal. As noted in the September 25, 2014
 letter from the Clerk of Court to Mr. Cook, this appeal
 was dismissed on July 1, 2014. On July 29, 2014, this
 court ordered Mr. Cook to submit Form 6, Form 6A, and
 his informal brief within 30 days of the date of that order
 to re-open his appeal.
Case: 14-5049         Document: 22   Page: 2   Filed: 10/24/2014



 2                                                  COOK   v. US



     The time for seeking reconsideration of this court’s
 orders has passed. See Fed. Cir. R. 45(a)(1). Any further
 motions or submissions by Mr. Cook in this appeal will be
 retained but will not be acted upon.
       Accordingly,
       IT IS ORDERED THAT:
       The motion is denied.
                                       FOR THE COURT
                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30